In the

United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 07-3661

U NITED S TATES OF A MERICA,
                                                 Plaintiff-Appellee,
                                v.

E RIC S. V ENTERS,
                                             Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
                for the Southern District of Illinois.
            No. 06 CR 40064—William D. Stiehl, Judge.
                         ____________

      A RGUED M AY 15, 2008—D ECIDED A UGUST 27, 2008
                         ____________



  Before R IPPLE, K ANNE, and W ILLIAMS, Circuit Judges.
  K ANNE, Circuit Judge. Police officers searched Eric
Venters’s house and tool shed and recovered materials and
equipment they suspected were being used to manufac-
ture methamphetamine. See 21 U.S.C. § 843(a)(6). Venters
moved to suppress the items, but the district court
denied the motion. We affirm.
2                                               No. 07-3661

                        I. H ISTORY
  In August 2006, police officers in Mt. Vernon, Illinois,
arrested Venters at his house while investigating a
report that he neglected to care for his three young chil-
dren. See 720 Ill. Comp. Stat. 130/2. The officers subse-
quently executed two search warrants on Venters’s prop-
erty, where they found various equipment and materials
suspected to be used to manufacture methamphetamine.
For instance, officers found in Venters’s house large
quantities of pseudoephedrine pills, numerous lithium
batteries, a jar of liquid that tested positive for meth, and
coffee filters that also tested positive for the drug; in a
tool shed located behind Venters’s house officers re-
covered more items that tested positive for meth, such as
a blender covered with a white residue and a container of
drain cleaner. Based on the items seized, a grand jury
indicted Venters on one count of possessing materials
and equipment for manufacturing meth while knowing
that the items would be used to make the drug. See 21
U.S.C. § 843(a)(6).
   Shortly after the grand jury indicted him, Venters filed a
motion to suppress the items recovered from his residence
on the basis that they were the “fruits of [an] unlawful
entry.” Specifically, Venters asserted that the police
officers obtained the warrants to search his property only
after they entered his house without a warrant while
investigating the report of child neglect. But for that
illegal entry, Venters argued, the officers would not have
had the requisite probable cause to obtain the search
warrants that allowed them to locate and seize the con-
traband found on his property.
No. 07-3661                                                 3

  The district court held a hearing on Venters’s motion.
Venters introduced no evidence in support of his motion,
but the government presented two witnesses: Vanessa
Shaw, a Child Protective Investigator with the Illinois
Department of Children and Family Services (DCFS), and
Officer Rodney Sweetin, a patrolman with the Mt. Vernon
Police Department. Together, Shaw and Sweetin testified
to the following:
  On the morning of August 2, 2006, the DCFS central
office in Springfield, Illinois, forwarded to Shaw at her
office in Mt. Vernon a report of suspected child neglect.
The report contained allegations made by Sue Houseworth,
the stepmother of Venters’s wife, Natalie, that Venters
and Natalie had been neglecting to care for their three
children: Steven (age seven at the time of the report), Ellen
(age six), and Sebastian (age five).1 Specifically, the report
stated that the Venters’ house was “filthy, stinks, and [was]
full of human and animal feces,” and that Sebastian
“smear[ed] feces all over the house.” The report further
stated that Venters made, sold, and used meth. The report
explained that Venters “used to make the drug in the shed
behind the house,” but that he had since moved his
operations to a field. However, the report also recounted
that Venters’s son, Steven, had stated that “he goes with
his daddy sometimes where his daddy cooks in the barn.”
 After reviewing the DCFS report, Shaw contacted
Detective Sergeant Ken McElroy, the Mt. Vernon Police


1
  These names are pseudonyms. Out of concern for the chil-
dren’s privacy, we decline to use their real first names.
4                                               No. 07-3661

Department’s Juvenile Officer, and explained to him the
allegations contained in the report. McElroy, in turn,
opined that they needed to confirm the allegations, so he
and Shaw telephoned Houseworth. During their con-
versation, Houseworth both confirmed her initial report
and elaborated on her description of Venters and his
children. Houseworth explained that Venters had a history
of using and manufacturing meth, and that he had been
arrested for crimes related to the drug. She further de-
scribed the Venters’ house as “terrible”—“it was nasty
and ha[d] an odor” because Venters both used and manu-
factured meth in it. In fact, Houseworth stated, when
Steven, Ellen, and Sebastian visit her, she makes it a
habit to bathe them and to give them clean clothes because
“she can smell the meth” on the clothes that they are
wearing. Houseworth further explained that “three or
four days” earlier, Natalie was taken to Good Samaritan
Hospital in Mt. Vernon after she was bitten by a spider,
and that since then only Venters had been caring for the
three children.
  After Shaw and Sergeant McElroy spoke with
Houseworth, they visited Natalie at Good Samaritan
Hospital. Like her stepmother, Natalie stated that Venters
was addicted to meth, and that because of his addiction his
health had greatly deteriorated: he had “lost a lot of
weight, [did] not sleep, and [looked] terrible.” Natalie also
stated that Venters was “probably” making the drug as
well. When asked if Venters was making meth at their
house, Natalie responded that although he had in the
past, she did not think that he currently was. However,
No. 07-3661                                              5

Natalie could not confirm that Venters had not made
the drug at the house since she had been in the hospital.
  Shaw and Sergeant McElroy then decided to visit
Venters’s house to investigate the report of child neglect.
While en route to the house, Shaw and McElroy met
with Officer Sweetin, the patrolman on duty. McElroy
recounted to Sweetin Houseworth’s and Natalie’s state-
ments, and asked him to accompany them in the event
that they had to arrest Venters for child neglect.
  When Shaw, Sergeant McElroy, and Officer Sweetin
arrived at Venters’s house, McElroy and Sweetin walked
up to the front porch to see if anyone was home, while
Shaw remained behind in McElroy’s car. Sweetin knocked
on the front door, but received no response. Sweetin
then peered through a set of windows located next to the
door; he was able to see into the living room, and observed
that there were feces on the floor and that the room was
extremely cluttered. McElroy then began to “pound” on
the front door “quite hard and loud[ly].” No one re-
sponded to McElroy either, and after he pounded on the
door for “one to two minutes,” he peered through another
window next to the door and yelled to Sweetin and Shaw
that he saw “a child on the couch” who “raised his head,”
but did not otherwise move. McElroy then opened the
unlocked front door, announced the officers’ presence,
and yelled several times that they were there “to check on
the welfare of the children.” Although McElroy yelled
at “the top of his voice,” the child on the couch did not
move.
 Seeing that the child was not moving, Sergeant McElroy
“went straight to the couch” to check on the child’s wel-
6                                              No. 07-3661

fare, with Officer Sweetin immediately in tow. The child,
who turned out to be Steven, had no clothes on, and had
only a small blanket covering him. Sweetin asked Steven
where his father was, but Steven responded that he did
not know. Meanwhile, McElroy found Ellen and Sebastian
in a nearby bedroom where they “appeared to be sleep-
ing.” The officers then called Shaw to come into the house.
   Upon entering the house, Shaw found Ellen and
Sebastian lying naked on a “very dirty mattress” with no
sheets. Both children were “extremely dirty”; bloody
mucus had collected under Sebastian’s nose, and Ellen
both exhibited sores on her body and had lost clumps of
hair. Neither child immediately awakened when Shaw
attempted to rouse them, and they were disoriented
when Shaw eventually woke them up. Believing that the
two children required immediate medical attention, Shaw
asked Officer Sweetin to call for an ambulance. Shaw then
asked Steven if he knew where his father was, or if he
could tell her the last time that he had seen his father.
Steven responded that he did not know where Venters
was, and that the last time he had seen his father was
the day before. The ambulance arrived shortly thereafter,
and having found no clean clothing in the surrounding
filth, Shaw and Sergeant McElroy wrapped the children
in blankets and carried them out of the house.
  While Shaw and Sergeant McElroy were waiting for
the ambulance, Officer Sweetin walked to the rear of
Venters’s property to speak with a cable serviceman
working there. After questioning the serviceman about
whether he had seen any adults in the area, Sweetin
No. 07-3661                                             7

noticed that the tool shed behind Venters’s house had
an air conditioner installed in an opening on the door.
Sweetin believed that someone was inside the shed be-
cause the air conditioner was running to combat the 100-
degree heat; he accordingly knocked on the shed’s door,
but received no response. The lack of response led Sweetin
to grow concerned that Venters was inside, but was
unable to answer the door because he had injured himself
or had fallen ill; this, Sweetin thought, would also
explain why Steven had not seen him since the day
before. Sweetin therefore opened the door, and saw
Venters and another man sitting on the shed’s floor.
Sweetin informed Venters that he was under arrest for
child neglect and took him into custody.
  About two hours after Venters’s arrest, police officers
obtained a warrant to allow Shaw and other officers to re-
enter Venters’s house to photograph the conditions
inside. While they were in the house, an officer located a
small bag of marijuana sitting in plain view, and this
discovery, in turn, led the officers to obtain a second
warrant to search the house for drugs and drug-related
paraphernalia. The second search turned up the items
upon which the grand jury’s indictment was based.
  The district court took Venters’s motion to suppress
under advisement after hearing from Shaw and Officer
Sweetin, and soon thereafter issued a written decision
denying the motion. The court determined that Sergeant
McElroy and Sweetin’s warrantless entry into Venters’s
house was reasonable given the exigency of the situation,
as was Sweetin’s warrantless entry into Venters’s tool
8                                              No. 07-3661

shed. Specifically, the court determined that upon “mini-
mal investigation” both officers confirmed Houseworth’s
report of child neglect, and that their observations at the
house led them to believe that the three Venters children
were in danger. Likewise, the court continued, Sweetin’s
entry of the shed was reasonable because he acted out of
concern that Venters was incapacitated inside. The court
thus concluded that “the entry into the home and into the
shed were fully warranted.”
  His motion to suppress having been denied, Venters
entered into a conditional plea agreement under which he
pled guilty to the one count of possessing materials and
equipment used to manufacture meth. However,
Venters also preserved his right to appeal the district
court’s suppression ruling. The district court accepted the
agreement, and subsequently sentenced Venters to 188
months’ imprisonment.


                      II. A NALYSIS
  On appeal, Venters challenges the district court’s con-
clusion that Sergeant McElroy and Officer Sweetin’s
warrantless entry into his house was justified by exigent
circumstances. As Venters sees it, the district court’s
determination that the officers had a reasonable belief
that the Venters children were in danger finds no sup-
port in the record. In fact, Venters continues, the two
officers’ decision to enter the house was based on nothing
more than “wild speculation” that a medical emergency
existed inside, meaning that the officers’ initial entry
was illegal, and that the items that were subsequently
No. 07-3661                                                  9

recovered were inadmissible as “fruits of the unlawful
entry.” Our review is de novo. See United States v. Andrews,
442 F.3d 996, 1000 (7th Cir. 2006); United States v. Richard-
son, 208 F.3d 626, 629 (7th Cir. 2000).
  The Fourth Amendment prohibits a police officer from
making an unreasonable entry into a house, see United
States v. Elder, 466 F.3d 1090, 1091 (7th Cir. 2006), and an
officer’s warrantless entry into a house is presumed to be
unreasonable, see Brigham City v. Stuart, 547 U.S. 398, 403
(2006); Groh v. Ramirez, 540 U.S. 551, 559 (2004); United
States v. Rivera, 248 F.3d 677, 680 (7th Cir. 2001). However,
the Fourth Amendment does permit an officer to enter a
house without a warrant where there is (1) probable
cause supporting the entry; and (2) exigent circum-
stances. See Andrews, 442 F.3d at 1000, Rivera, 248 F.3d
at 680. “Exigent circumstances exist when there is a
compelling need for official action and no time to secure a
warrant,” United States v. Marshall, 157 F.3d 477, 482 (7th
Cir. 1998), such as when an officer must enter a premises
“to render emergency assistance to an injured occupant or
to protect an occupant from imminent injury,” see Stuart,
547 U.S. at 403; see also Mincey v. Arizona, 437 U.S. 385, 392-
93 (1978) (“ ‘The need to protect or preserve life or
avoid serious injury is justification for what would be
otherwise illegal absent an exigency or emergency.’ ”
(quoting Wayne v. United States, 318 F.2d 205, 212 (D.C. Cir.
1963))); Elder, 466 F.3d at 1090-91 (stating that officers’
warrantless entries were justified to assure safety of
individual who called 911). It falls to the government to
show that exigent circumstances justified an officer’s
warrantless entry. See Andrews, 442 F.3d at 1000. And to
10                                                   No. 07-3661

satisfy that burden, the government must establish that,
based on “ ‘the situation from the perspective of the
officer[ ] at the scene,’ ” Leaf v. Shelnutt, 400 F.3d 1070, 1082
(7th Cir. 2005) (quoting Marshall, 157 F.3d at 482), the
officer had “ ‘an objectively reasonable basis for believ-
ing’ ” that such circumstances existed at the time of the
entry, Andrews, 442 F.3d at 1000 (quoting Rivera, 248 F.3d
at 680); see also Stuart, 547 U.S. at 404.
  We agree with the district court that Sergeant McElroy
and Officer Sweetin’s warrantless entry into Venters’s
house was reasonable. On this record, it is clear that the
officers’ entry was supported by probable cause that
Venters had committed child neglect. Probable cause
exists if police officers “ ‘possess knowledge from reason-
ably trustworthy information that is sufficient to warrant
a prudent person in believing that [the] suspect has
committed, or is committing, a crime.’ ” United States v.
Hobbs, 509 F.3d 353, 359-60 (7th Cir. 2007) (quoting United
States v. Brown, 366 F.3d 456, 458 (7th Cir. 2004)); see also
United States v. Mounts, 248 F.3d 712, 715 (7th Cir. 2001).
And under Illinois law, a parent commits child neglect
when he or she allows his or her children to live in a
house that, “by reason of neglect, cruelty or depravity on
the part of its parents,” is an unfit place for the children.
720 Ill. Comp. Stat. 130/1; see also id. 130/2; Illinois v. Melton,
667 N.E.2d 1371, 1379 (Ill. App. Ct. 1996). Here,
Houseworth reported that Venters was committing child
neglect, and nothing about the information she provided
rendered her untrustworthy. To the contrary, on two
separate occasions she provided detailed allegations
that Venters allowed his three children to live in a filthy
No. 07-3661                                                11

and feces-ridden house where he used and manufactured
meth. Moreover, Houseworth’s allegations were cor-
roborated by Venters’s wife, Natalie, and by Sweetin’s
observations from the porch of Venters’s house, where
he saw that the living room was extremely cluttered
and that there were feces on the floor. We are thus com-
fortable stating that the officers had probable cause to
believe that Venters had violated Illinois law by allowing
his children to live in a house that his neglect and deprav-
ity rendered unfit. See 720 Ill. Comp. Stat. 130/1,130/2;
United States v. Huebner, 356 F.3d 807, 816 (7th Cir. 2004)
(concluding that probable cause existed when report of
crime was detailed and corroborated by police investiga-
tion); United States v. Butler, 74 F.3d 916, 920-21 (9th Cir.
1996) (determining that probable cause existed for
warrantless arrest when police officers’ independent
observations confirmed report of crime).
  Moreover, exigent circumstances justified Sergeant
McElroy and Officer Sweetin’s entry into Venters’s house.
When the officers arrived at the residence, they knew from
Houseworth and Natalie that, for the previous three-to-
four days, the Venters children were living in a dangerous
environment that posed serious threats to their well-being:
a decrepit, unsanitary house with little or no adult super-
vision, and where their father regularly used, and probably
made, meth in their presence. It is well documented that
the noxious chemicals and toxic fumes created by the
use and manufacture of meth pose great dangers to third
parties, see United States v. Layne, 324 F.3d 464, 469-71 (6th
Cir. 2003); Note, Cooking Up Solutions to a Cooked up Menace:
Responses to Methamphetamine in a Federal System, 119 Harv.
12                                               No. 07-3661

L. Rev. 2508, 2511-12 (2006), Ill. Attorney Gen., Meth Evils,
http://www.ag.state.il.us/methnet/
understandingmeth/evils.html (last visited Aug. 18, 2008),
and that the chemicals and fumes pose acute dangers to
children in particular, see Anne E. Hardwick, Comment,
Meth Manufacturing: Arizona Increases Protection for Children,
39 Ariz. St. L.J. 297, 298-306 (2007); U.S. Dep’t of Justice,
Information Bulletin: Children at Risk, http://www.usdoj.gov/
ndic/pubs1/1466/ (last visited Aug. 18, 2008). Even more,
the fact that Venters regularly exposed his children to the
drug created the possibility that the children had ingested
the drug some time before the officers arrived on the scene.
  We are sure that Detective McElroy and Officer Sweetin
immediately thought of the effect that meth and its by-
products would have had on Steven when they saw him
lying on the couch, at first unresponsive to McElroy’s
prolonged “pounding” on the door and “yelling,” and then
able only to “raise his head.” As such, it was eminently
reasonable for the officers to have feared that Steven’s
groggy movements meant that he was sick from meth
fumes, was hurt from an accident that occurred while
his father was making meth, had ingested the drug, or
worse—all scenarios that would have required emergency
medical attention. Simply put, there was nothing unrea-
sonable about McElroy and Sweetin’s belief that they
needed to enter Venters’s house to provide Steven emer-
gency medical care, see Stuart, 547 U.S. at 403, and once
inside, they were right to ensure the safety of his siblings
as well, Elder, 466 F.3d at 1090-91 (stating that “consider-
ations” of building’s occupants’ safety made police officers’
brief warrantless entry “prudent”).
No. 07-3661                                                13

  Nevertheless, we wish to emphasize the narrowness
of our determination that exigent circumstances justified
Detective McElroy and Officer Sweetin’s entry into Vent-
ers’s house. The situation at the house was not one
where McElroy’s and Sweetin’s knocks simply went
unanswered; nor was it a situation where the officers
saw that the children were healthy and unharmed
inside, but yet unsupervised. Instead, it was a situation
where McElroy and Sweetin (1) were aware that, for the
three-to-four previous days, a drug-addicted father was
left alone to “care” for his three young children, and that
their house was in a state of extreme filth; (2) knew of
credible and corroborated allegations that the father
had exposed the children to meth in the past, including
the manufacture of the drug, to such an extent that
their clothing reeked of the drug; (3) observed that a small
child inside the house did not immediately react to their
prolonged pounding on the door; and (4) believed that the
child’s extremely delayed and lethargic reaction to the
pounding suggested a medical problem caused by the
dangerous environment in which he lived. And given
these unique facts, the officers’ belief that they needed to
respond to a medical emergency inside was reasonable,
and their entry into the house was prudent. See United
States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (allowing
warrantless entry of officers responding to report of
domestic abuse: “This is a case where the police would be
harshly criticized had they not investigated and [defen-
dant] was in fact in the apartment. Erring on the side of
caution is exactly what we expect of conscientious police
officers.”).
14                                                No. 07-3661

  We come, then, to the district court’s determination that
Officer Sweetin’s entry into the tool shed was reasonable.
Notably, though, Venters abandons any challenge to the
court’s conclusion by failing to raise the argument in his
brief. See United States v. Dabney, 498 F.3d 455, 460 (7th Cir.
2007); United States v. Shorter, 54 F.3d 1248, 1256 n.19 (7th
Cir. 1995). But even if Venters had raised the point, his
challenge would have been unavailing. As discussed,
Sweetin had probable cause to believe that Venters had
committed child neglect in violation of Illinois law. And
in his uncontradicted testimony at the suppression
hearing, Sweetin stated that he entered the shed believing
that Venters could have been in there, yet was unable to
respond to his knocks on the shed door because of illness
or injury. This belief was reasonable; the fact that Steven
had not seen Venters since the day before suggested that
Venters was incapacitated somewhere. Sweetin’s belief
was also supported by (1) the fact that Venters was
already suffering from extremely ill health from his meth
addiction; (2) the chance that Venters could have over-
dosed on meth or could have taken a tainted version of the
drug; and (3) the possibility that Venters could have
suffered a life-threatening injury while manufacturing
meth in the shed—the area where both Houseworth and
Natalie stated that Venters had manufactured the drug
in the past. We accordingly agree with the district court
that Sweetin’s entry into the shed was reasonable. See
Stuart, 547 U.S. at 403; Elder, 466 F.3d at 1090-91.
No. 07-3661                                           15

                   III. C ONCLUSION
 The district court did not err by denying Venters’s
motion to suppress. We thus A FFIRM Venters’s conviction.




                         8-27-08